Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding Claims 1 and 13:
Authorization for this examiner's amendment was given in an interview with W. Brett Stauffer on 09/29/2021.
Regarding Claim 12:
Authorization for this examiner's amendment was given in an interview with W. Brett Stauffer on 12/20/2021.

The application has been amended as follows:
This listing of claims replaces all prior versions and listings of claims in the application.

1. (Currently Amended) Computer-implemented method for monitoring at least two redundant sensors arranged in a chemical plant, comprising: 
a) providing at least two redundant sensors, 
b) providing a first sensor signal of a first sensor of the at least two redundant sensors, the first sensor signal comprising at least one measured value, 
c) providing at least one further sensor signal from a further sensor of the at least two redundant sensors, the further sensor signal comprising at least one further measured value,
d) generating at least one first analysis signal from the first sensor signal,
e) generating at least one further analysis signal from the further sensor signal,
f) selecting a time horizon for the sensor signals from b), c) by comparison of the analysis signals from d) and e) with predefined limits for the variance, stationarity and/or dynamics of the sensor signal,
g) determining at least one correlation between the first analysis signal of the first sensor and the analysis signal of the further sensor,
h) comparing the correlation with at least one admissible correlation range or the difference with an admissible difference range, and
i) depending on the result of the comparison according to h), determining whether at least one sensor of the two redundant sensors is faulty,
j) issuing the determination according to i);
wherein

- in d), a second derivative of the first sensor signal is generated, and
- in e), a second derivative of the further sensor signal is generated, and
f), a horizon in which there are a minimum number of datapoints is ascertained, comprising a second time derivative, the absolute value of which lies above a specified dynamics limit value of the second derivative.

2. (Cancelled)
3. (Cancelled)

4. (Currently Amended) Method according to Claim 1, wherein
- in d), a standard deviation of the first sensor signal is additionally generated, and
- in e), a standard deviation of the further sensor signal is additionally generated, and
- in g), a difference signal is determined from the standard deviation of the first sensor signal and the standard deviation of the further sensor signal, then
- a first cross-correlation between the determined difference signal and the standard deviation of the first sensor signal is determined, and
- a further cross-correlation between the determined difference signal and the standard deviation of the further sensor signal is determined,
- the ratio of the first cross-correlation and the further cross-correlation is determined, and
- in h), the determined ratio is compared with an admissible ratio range.

5. (Previously Presented) Method according to Claim 4, wherein, if the calculated ratio lies outside the admissible ratio range, the faulty sensor is the sensor with the smaller absolute value of the cross-correlation and a corresponding notification is issued.

6. (Cancelled)
7. (Cancelled)
8. (Cancelled)

9. (Previously Withdrawn) Method according to claim 1, wherein
- a Spatial distance between the first sensor and the further sensor is determined, and - depending on a volumetric flow measurement and on the spatial distance between the sensors, at least one of the sensor signals provided is processed on a time basis.

10. (Previously Withdrawn) Method according to Claim 9, wherein
- depending on the spatial distance between the first sensor and the further sensor, one of the sensor signals provided is processed on a time basis by a delay element of at least the first order, and/or
- depending on the volumetric flow measurement and on the spatial distance between the sensor and the further sensor, one of the sensor signals provided is processed on a time basis by a dead time element.

11. (Previously Presented) Method according to claim 1, wherein, before determination of the first analysis signal and/or of the further analysis signal, at least one of the recorded sensor signals is filtered in a filtering step in such a way that at least measuring noise is filtered out from the sensor signal.


- at least one receiving device designed for receiving the first sensor signal of the first sensor of the two redundant sensors and for receiving at least one further sensor signal from the further sensor of the two redundant sensors,
- the first sensor signal comprising the at least one measured value and the further sensor signal comprising at least one measured value,

- at least one processing device designed for generating said a first analysis signal from the first sensor signal and for generating said at least one further analysis signal from the further sensor signal,
 - the processing device being designed for determining at least one correlation condition between the first sensor signal and the further sensor signal at least in dependence on the first analysis signal and the further analysis signal, wherein the at least one correlation condition comprises selecting said time horizon for the sensor signals by comparison of the analysis signals with said predefined limits for the variance, stationarity, and/or dynamics of the sensor signal, and determining at least one correlation between the first analysis signal of the first sensor and the analysis signal of the further sensor, 
  - at least one comparing device designed for comparing the correlation condition with the at least one admissible correlation range, and


13. (Currently Amended) Chemical plant, comprising: 
- at least one monitoring device according to Claim 12.
14. (Cancelled)

Election/Restrictions

Claims 1, 4, 5 and 9-13 are allowable. The restriction requirement between group | and group Ill, as set forth in the Office action mailed on 02/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant toMPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/03/2021 is withdrawn. Claims 9 and 10, directed to “determining a spatial distance between a first sensor and a further sensor, and processing one of the signals depending on a volumetric flow measurement and the spatial distance” no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 1.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

35 U.S.C. §101 Analysis

 The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claim 1 contain an abstract idea. Further even if they were interpreted to have an abstract idea they claim the practical application of improving safety operation of a chemical plant with two redundant sensors under prong 2 analysis. Thus claim 1 are deemed patent
eligible under 35 USC 101. Claims 4, 5 and 9-13 are dependent claims of claim 1 and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101. Dependent claims 4, 5 and 9-13 are eligible under 101.

Allowable Subject Matter
Claims 1, 4, 5 and 9-13 are allowed. The following is an examiner's statement of reasons for allowance:
Dirk (DE10242128) disclose computer-implemented method for monitoring at least two redundant sensors, comprising: 
a) providing at least two redundant sensors (Fig. 1, sensors 1 and 2),
b) providing a first sensor signal of a first sensor (Page 4, lines 8-9) of the two redundant sensors, (Fig. 1, sensors 1 and 2, Page 1, description, lines 1-2), 
c) providing at least one further sensor signal from a further sensor (Fig. 1, sensor [from 2|) of the two redundant sensors, the further sensor signal comprising at least one further measured value (Page 1, description, lines 1-2 and 9-13), d) generating at least one first analysis signal from the first sensor signal (Page 4, lines 14-16 and 34-35), 
e) generating at least one further analysis signal [Y2] from the further sensor signal (Page 4, lines 14-16 and 34-35, the unit 6 for forming the difference initially generates a difference signal Ay from the sensor signals y1, y2. Sensor 2: y2 =x +n2+x*s2),
f) selecting a time horizon [time interval] for the sensor signals (Col. 3, lines 26-30) from b), c) by comparison of the analysis signals from d) and e) with the predefined limits for the variance, stationarity and/or dynamics of the sensor signal (Page 5, lines 30-33, Page 6, lines 6-11);Page 6, lines 15-19),

g) determining at least one correlation between the first analysis signal of the first sensor and the analysis signal of the further sensor (Page 4, lines 14-16 and 34-35, the unit 6 for forming the difference initially generates a difference signal Ay from the sensor signals y1, y2),


i) depending on the result of the comparison according to h), determining whether at least one sensor of the two redundant sensors is faulty (Figures 5 and 6, Page 2, lines 1-12 and 28-33),
j) issuing the determination according to i) (Col. 3, lines 26-31).

The prior art of record does not fully disclose or render obvious all the teachings of the below steps of the claim 1:

in d), a second derivative of the first sensor signal is generated, and
in e), a second derivative of the further sensor signal is generated, and
in f), a horizon in which there are a minimum number of data points is ascertained, comprising a second time derivative, the absolute value of which lies above a specified dynamics limit value of the second derivative. 
Claims 4, 5 and 9-13 are allowed due to their dependency on claim 1.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857